Exhibit 10.2

Execution Copy

NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PORTIONS OF
THIS DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN
REDACTED AND ARE MARKED HEREIN BY ”[***]”. SUCH REDACTED INFORMATION HAS BEEN
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT
REQUEST.

AMENDMENT TO

EXHIBITOR SERVICES AGREEMENT

This AMENDMENT TO EXHIBITOR SERVICES AGREEMENT (this “Amendment”), dated as of
November 5, 2008, is between CINEMARK USA, INC., a Texas corporation
(“Cinemark”), and NATIONAL CINEMEDIA, LLC, a Delaware limited liability company
(“LLC”).

RECITALS

WHEREAS, Cinemark and LLC have entered into the Exhibitor Services Agreement
dated as of February 13, 2007 (the “Agreement”); and

WHEREAS, Cinemark and LLC desire to provide for certain amendments to the
Agreement specified herein.

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1. Definitions. Unless otherwise expressly defined herein, all
capitalized terms used herein and defined in the Agreement shall be used herein
as so defined.

Section 2. Amendment to Article 1- Definitions. Section 1.01 of the Agreement is
hereby amended by adding the following definition of “Major Distributor”
immediately after the definition of “Loews Theatres” contained therein:

“Major Distributor” means each of [***], including any of their respective
releasing or distributing subsidiaries and any person or entity that is the
legal successor of any of the foregoing named entities or becomes the owner of
all or substantially all of the motion picture production and/or distribution
business thereof.”

Section 3. Amendment to Article 2 - Participation and Fees. Section 2.04 of the
Agreement is hereby amended by deleting the second sentence contained therein
and substituting the following:

“Except as expressly provided in this Agreement, (i) during the Term, Cinemark
shall neither engage nor permit a third party (excluding third party designees
of LLC as provided hereunder) to provide, or itself provide, to a Theatre any of
the services specifically set forth in the definition of “Advertising Service”
set forth in Part A of Exhibit A, (ii) during the Meeting Services Term,
Cinemark shall neither engage nor permit a third party (excluding third party
designees of LLC as provided hereunder) to provide, or itself provide, to a
Theatre any of the services specifically set forth in the

 

Amendment to Cinemark Exhibitor Services Agreement



--------------------------------------------------------------------------------

definition of “Meeting Services” set forth in Part C of Exhibit A, and
(iii) during the Digital Programming Term, Cinemark shall neither engage nor
permit a third party (excluding third party designees of LLC as provided
hereunder) to provide, or itself provide, to a Theatre any of the services
specifically set forth in the definition of “Digital Programming Services” set
forth in Part B of Exhibit A; provided that if a Major Distributor seeks to
provide Theatres with Digital Programming Services (“Major Studio Digital
Programming Services”), then notwithstanding clause (iii) above, Cinemark will
be permitted to arrange for such Major Distributor to provide such services to
Cinemark provided that Cinemark complies with the revenue share requirements set
forth in Section 1 of Part C of Exhibit B.

Section 4. Amendment to Article 4 - Delivery of the Service. Section 4.13(b) of
the Agreement is hereby amended by deleting the third sentence contained therein
and substituting the following:

“Notwithstanding the foregoing, all IMAX Screens will be subject to the
exclusivity obligations of Cinemark, as set forth in Section 2.04 to the same
extent as a Theatre hereunder (including the application of the proviso set
forth in clause (iii) contained in the second sentence thereof (as amended by
Section 3 of the Amendment dated November 5, 2008) to all such Imax Screens).”

Section 5. Amendment to Article 6 - Digital Programming Services and Meeting
Services, (a) Section 6.01 of the Agreement is hereby amended by deleting the
first sentence contained therein and substituting the following:

“All Digitized Theatres with the necessary equipment to exhibit an event are
available for Digital Programming Services either automatically or subject to
Cinemark’s approval, based on criteria specified in Exhibit B.”

(b) Section 6.05 of the Agreement is hereby amended by deleting the first
sentence contained therein and substituting the following:

“Cinemark will submit to LLC for consideration by LLC any event opportunities
that are identified by or presented to Cinemark and that would ordinarily fall
within the definition of Digital Programming Services and Meeting Services;
provided that such obligation shall not apply to Major Distributor Digital
Programming Services.”

Section 6. Amendment to Schedule 1 - Calculation of Exhibitor Allocation,
Theatre Access Fee and Run-Out Obligations. Schedule 1 of the Agreement is
hereby amended by deleting the definition of “Digital Programming EBITDA”
contained therein and substituting the following:

““Digital Programming EBITDA” means, for the applicable measurement period, the
portion of LLC EBITDA attributable to the Digital Programming Services business
line, as reasonably determined by LLC based upon the revenues for Digital
Programming Services and an estimated allocation of expenses for such period,
provided that to the extent that the portion of LLC EBITDA attributable to the
Digital Programming Services business line includes any MDDPS Revenue (as
defined in Section 1 of Part C of Exhibit B), then, for the purpose of
determining whether LLC has met the Digital Programming EBITDA Threshold
pursuant to Section 9.0l(b), Digital Programming EBITDA shall only include
[***]% of such MDDPS Revenue.”

 

2

Amendment to Cinemark Exhibitor Services Agreement



--------------------------------------------------------------------------------

Section 7. Amendment to Exhibit A - The Service, (a) Part B of Exhibit A of the
Agreement is hereby amended by deleting the definition of “Digital Programming
Services” contained therein and substituting the following:

“Digital Programming Services” means the distribution and broadcast, or
rebroadcast, of a live event or substantially live event (such as sports, music
and comedy events), other than the Pre-Feature Program, the Digital Carousel and
the Video Display Program, and the exhibition thereof. “Digital Programming
Services” shall not include the distribution, broadcast and/or exhibition of
(i) feature films or Trailers, (ii) digital feature film content (“Digital
Films”) or Trailers or (iii) any form of content which is booked in the majority
of Theatres exhibiting such content for at least seven (7) consecutive days;
provided, that the exception set forth in this clause (iii) shall not apply to
(x) live events or (y) content distributed by the persons set forth on Schedule
1 to Exhibit A. Notwithstanding the foregoing, LLC may distribute Digital Films
or Trailers across the Digital Content Network upon the prior written approval
of Cinemark.”

(b) Exhibit A of the Agreement is hereby amended by adding Schedule 1 attached
to this Amendment to Exhibit A. Such schedule shall be referred to in the
Agreement as Schedule 1 to Exhibit A.

Section 8. Amendment to Exhibit B. Section 1 (Revenue Share) of Part C (Digital
Programming) of Exhibit B of the Agreement is hereby amended by deleting the
first paragraph contained therein and substituting the following:

“Cinemark will retain [***]% of Net Ticket Revenue for tickets sold pursuant to
Digital Programming Services and 100% of all Concession sales. If Cinemark
receives Major Distributor Digital Programming Services as permitted by the
first proviso of the second sentence of Section 2.04, then Cinemark shall pay
LLC the amounts set forth below:

A. With respect to content provided as a part of Major Distributor Digital
Programming Services which is exhibited during any Monday through Thursday
during non-Digital Event Peak Season, Cinemark will pay LLC [***]% of Net Ticket
Revenue for tickets sold pursuant to such Major Distributor Digital Programming
Services (such payment, “Non-Peak MDDPS Revenue”).

B. With respect to content provided as a part of Major Distributor Digital
Programming Services that is exhibited during any period other than Monday
through Thursday during non-Digital Event Peak Season, Cinemark will pay LLC
[***]% of Net Ticket Revenue for tickets sold pursuant to such Major Distributor
Digital Programming Services (such payment, “Peak MDDPS Revenue” and together
with Non-Peak MDDPS Revenue, “MDDPS Revenue”).

“Net Ticket Revenue” means all ticket revenue, net of taxes and refunds,
excluding “Comp Passes” distributed for marketing purposes, which shall not
exceed 25 per Theatre. If Comp Passes exceed 25 per Theatre, then (i) with
respect to Digital Programming Services, LLC shall reimburse Cinemark Net Ticket
Revenue for such Comp Passes exceeding 25 per Theatre and (ii) with respect to
Major Distributor Digital Programming Services, Cinemark shall pay LLC LLC’s
share of Net Ticket Revenue for such Comp Passes exceeding 25 per Theatre.”

 

3

Amendment to Cinemark Exhibitor Services Agreement



--------------------------------------------------------------------------------

Section 9. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights
or remedies either Party may have under the Agreement, and shall not be
considered to create a course of dealing or to otherwise obligate in any respect
either Party to execute similar or other amendments under the same or similar or
other circumstances in the future. Except as expressly amended hereby, the
Agreement shall remain in full force and effect, and is hereby ratified and
confirmed.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CINEMARK USA, INC. By:   /s/ Michael Cavalier Name:   Michael Cavalier Title:  
Senior Vice President – General Counsel NATIONAL CINEMEDIA, LLC By: National
CineMedia, Inc., its Manager By:   /s/ Kurt C. Hall Name:   Kurt C. Hall Title:
  Chairman and CEO

 

4

Amendment to Cinemark Exhibitor Services Agreement



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT A

 

Event Name

  

Distributor

[***]    [***]

 

5

Amendment to Cinemark Exhibitor Services Agreement